

 EXHIBIT 10.1


 
Binding Letter of Intent Agreement by and between BlastGard International, Inc.
and HighCom Security, Inc.


Re: BINDING LETTER OF INTENT
 
Dear Mr. Cohen:
 
Please let this Letter of Intent (“LOI”) confirm our understanding of the mutual
present intentions of BlastGard International Inc., a publicly traded company
incorporated under the laws of the State of Colorado, ("BlastGard"); and HighCom
Security, Inc. ("HighCom") and its shareholders with respect to the principal
terms and conditions under which BlastGard will acquire 100% of the common stock
of HighCom hereinafter referred to as the "The Stock Purchase Agreement". The
obligations of the parties hereto is to consummate the Stock Purchase Agreement,
subject to the approval of all necessary parties, agencies or regulatory
organizations so long as the parties meet their obligations as provided herein.
It is the intention of both parties that upon said approval, BlastGard will own
100% of HighCom, and that in the interim HighCom and BlastGard jointly shall
negotiate a settlement arrangement for all liabilities, liens and encumbrances
after closing. This entire agreement is subject to the successful reinstatement
of HighCom's export license by the U.S. State Department. Therefore, closing
shall take place with the consideration from each side placed in escrow and
released from escrow when the State Department reinstates the HighCom export
license. In the event it is mutually determined that reinstatement of such
export license is unlikely to occur or, in fact, it does not occur by May 1,
2011, then the Stock Purchase Agreement shall be rescinded and the consideration
that is placed in escrow shall be returned to the party that placed such
consideration in escrow. Further, in such event, all advances made by BlastGard
to HighCom shall be repaid with interest within one year of the rescission date.
 
1.
Purchase. At the closing (the "Closing"), BlastGard will purchase One Hundred
Percent (100%) of the common stock of HighCom, it being understood that HighCom
has no outstanding shares of Preferred stock.  Closing shall take place
immediately after the execution of this Letter of Intent, at which time a
funding shall commence to raise at least One Million Two Hundred Thousand
Dollars ($1,200,000.00)(“Funding”) for HighCom’s operations, which includes
retiring HighCom's bank debt under terms and conditions and the principal amount
as they presently exist as of the date hereof.  HighCom has provided BlastGard
with its cash flow requirements, which have been approved by BlastGard.
Blastgard will on a best efforts basis raise an additional amount of 1 million
three hundred thousand dollars within nine months of closing.  Based upon these
cash flow requirements, BlastGard understands and agrees to make available up to
$100,000 per month to meet any anticipated deficiency in HighCom's cash flow
requirements and to pay down HighCom ‘s outstanding  bank loans  on a preferred
basis. If BlastGard fails to raise the Funding as contemplated herein, any money
advanced shall convert into a one year loan.

 
 
1

--------------------------------------------------------------------------------

 
 
2.
Interim Financing. Independent of the Funding, BlastGard, following the
execution of this LOI, shall arrange for a loan of $150,000.00 to fund the
immediate cash needs for the operations of HighCom and to repay50% of  an
outstanding $30,000 loan to Michael Brenner that was given to HighCom. The
balance of the $30,000 loan shall be repaid out of the $1.2 million funding.

 
3.
Purchase Consideration. BlastGard currently has 1,000 Preferred Shares
authorized, none of which are outstanding. BlastGard's board has the right to
determine the rights and preferences of any Preferred Shares to be issued.
BlastGard has also authorized 100,000,000 shares of Common Stock, with
56,086,142 shares issued and outstanding and 42,099,283 shares reserved for
issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants and promissory notes. Following the filing of BlastGard's 2010
Form 10-K and after receipt of the audited financial statements for HighCom and
the appropriate pro form financial statements, BlastGard intends to file a proxy
statement with the Securities and Exchange Commission to increase the authorized
number of shares of Common Stock of BlastGard to 500,000,000 common shares so as
to accommodate the anticipated issuance of the purchase consideration described
below and to have sufficient capital stock to provide for BlastGard's future
needs ("Stockholder Approval"). It is anticipated that stockholder approval for
the increase will occur within one year from the date hereof.
 
The purchase consideration will consist of a payment of cash, Preferred Stock
and common stock of BlastGard (the "Stock Payment"). The assets and current
outstanding obligations of HighCom are to be itemized in the formal Stock
Purchase Agreement referred to herein and made a part hereto by this reference.
It being understood that the earn-out shares as referenced in Items (b), (c),
and (d) below in this paragraph will be reserved once Blastgard has Increased
its authorized common stock by stockholder approval. The terms of the Stock
Payment shall be set such that all the shares and payments will be set aside and
reserved and placed into escrow (or irrevocable trust at appropriate time) to be
released for HighCom’s shareholders as follows: (a) 10,000,000 shares of common
stock upon execution of the definitive agreement by all parties; (b) 100
Preferred convertible into 10,000,000 shares of common stock at such time as the
company achieves a gross revenue of $5 million dollars within 18 months of
close; (c) 100 Preferred convertible into 10,000,000 shares of common stock at
such time as the company achieves a gross revenue of $10 million dollars within
24 months of close; and lastly (d) 150 Preferred convertible into 15,000,000
shares of common stock at such time as the company achieves a gross revenue of
$15 million dollars within 30 months of close. It is understood that HighCom's
shareholders shall be entitled to a pro rata delivery of earn-out shares (as
described below) in the event a milestone is not 100% achieved or in the event
Blastgard does not raise the amount of two million five hundred  thousand
dollars, the Highcom shareholders shall be entitled to the same pro rata
delivery of shares.   At Closing, BGI shall deliver its promissory notes
representing its promise to pay $200,000 to HighCom shareholders at the earlier
of ninety day or upon receipt of audited financials from HighCom, unless HighCom
fails to provide the requested material to the extent they exist with such audit
to start within ten days or as soon as practicable. An additional payment of
$100,000 will be released upon revenues of $2 million dollars being achieved by
HighCom which shall be paid pro-rata and shall be calculated based on revenue
achieved at the end of 8 months post close. Upon signing of this Letter of
Intent, Mr. Cohen will place 100% of his HighCom shares into an irrevocable
trust; the terms of the sale of those shares to be negotiated with the Trustee
upon closing. All sales mentioned above refer to sales from products presently
marketed by HighCom. In addition BlasGard will use its all commercially
reasonable efforts to cause Yochi Cohen to be removed from personal guarantee on
the bank loans.

 
 
2

--------------------------------------------------------------------------------

 
 
4.
Definitive Agreement. BlastGard and HighCom and its shareholders hereby agree to
finalize and execute the formal Stock Purchase Agreement and to close as soon as
practicable after the execution of this LOI. The terms of the Stock Purchase
Agreement shall be in line with the intent specified herein. Should there be any
dispute involving the execution of the Stock Purchase Agreement, the parties
agree to settle same with binding arbitration pursuant to paragraph 12 herein.

 
5.
Stock Purchase Agreement, Provisions, Representations and Warranties. The Stock
Purchase Agreement will contain (i) mutual representations and warranties
customary to transactions of this type including, without limitation,
representations and warranties as to the completeness and accuracy of
information provided; (ii) Take-Along rights; Bring-Along rights; Due On Sale
for the Consideration of the items listed in Paragraph 3 of this Agreement; and
(iv) the exclusion from the assets of HighCom of any third party stock held by
HighCom and for the immediate transfer of the Same as directed by Yochi Cohen. .

 
6.
Access to Companies. HighCom will give BlastGard and its representative's full
access to any personnel and all properties, documents, contracts, books, records
and operations relating to its assets. HighCom will furnish BlastGard with
copies of documents and with such other information as BlastGard may request.
BlastGard will give HighCom and its representative's full access to any
personnel and all properties, documents, contracts, books, records and
operations relating to its assets. BlastGard will furnish HighCom with copies of
documents and with such other information as HighCom may request. Blastgard
agrees to provide full access of the existing and future books and records as
they are required by Mr. Cohen or his legal representatives.

 
7.
No Other Offers. HighCom acknowledges that BlastGard will incur significant
expense in connection with its preparation of the Stock Purchase Agreement. As a
result, upon execution of this Letter of Intent, HighCom shall terminate any
existing discussions or negotiations with, and shall cease to provide
information to or otherwise cooperate with, any party other than BlastGard and
its shareholders, subsidiaries or affiliates, or any of Blastgard's officers,
directors, employees, members, managers, representatives or agents with respect
to a Stock Purchase Agreement. In addition, from and after the date hereof,
neither HighCom nor any of its shareholders, subsidiaries or affiliates, or any
of their respective officers, directors, employees, members, managers,
representatives or agents, will directly or indirectly encourage, solicit,
initiate, have or continue any discussions or negotiations with or participate
in any discussions or negotiations with or provide any information to or
otherwise cooperate in any other way with, or enter into any agreement, letter
of intent or agreement in principle with, or facilitate or encourage any effort
or attempt by any corporation, partnership, company, person or other entity or
group concerning any merger, joint venture, recapitalization, reorganization,
sale of substantial assets, sale of any assets or capital assets, investment or
similar transaction involving HighCom or any subsidiary or division of HighCom
(each, an "Asset Agreement Transaction"). HighCom shall notify BlastGard
promptly of any inquiries, proposals or offers made by third parties to HighCom
or any of its shareholders, subsidiaries or affiliates, or any of their
respective officers, directors, employees, members, managers, representatives or
agents with respect to an Asset Agreement Transaction and furnish BlastGard the
terms thereof; including, without limitation, the type of consideration offered
and the Identity of the third party. HighCom shall deal exclusively with
BlastGard with respect to any possible purchase agreement. In consideration of
this Blastgard shall pay Mr. Cohen the sum of $25,000 upon signing of this
Letter of Intent and Mr. Cohen shall agree to sign a non-compete..

 
8.
Conduct of Business. Upon execution of this Agreement BlastGard shall take over
the operations of HighCom and shall use its reasonable best efforts to preserve
and keep intact the assets, business organization and employees and other
business relationships of HighCom and meet all the milestones as provided in
this Letter of Intent.

 
 
3

--------------------------------------------------------------------------------

 
 
9.
Expenses. Each of the parties shall pay its entire expenses incident to this
letter, the Stock Purchase Agreement and consummation of the transactions
contemplated hereby. BlastGard and HighCom each represent and warrant that there
are no advisory, brokerage or finder's fees, except for costs and fees generally
expected to be incurred in like arrangements which are or will be payable in
cash, stock or options in from each party for its own arrangements. HighCom and
its affiliates, officers and directors specifically acknowledge that BlastGard
will not be responsible for paying any finders, brokers or advisory fees for
which there is not a contract signed by the officers of BlastGard.

 
10.
Confidentiality. BlastGard and HighCom have executed or will execute a
Confidentiality Agreement, which agreement shall survive the execution and
delivery of this letter and shall be appended to this Agreement.

 
11.
Disclosure. Without the prior written consent of BlastGard, HighCom will, and
each party hereto will cause its directors, officers, shareholders, employees,
agents, other representatives and affiliates not to, disclose to any person the
fact that discussions or negotiations are taking place concerning the
transactions contemplated hereby, the status thereof, or the existence of this
Letter of Intent and the terms thereof, unless in the opinion of such party
disclosure is required to be made by applicable law, regulation or court order,
and such disclosure is made after prior consultation and approval with
BlastGard.

 
12.
Dispute Resolution. In the event of any dispute arising out of or relating to
this letter such dispute shall be resolved exclusively by confidential binding
arbitration with an arbitrator selected within the JAMS roster of arbitrators.

 
13.
Right to Complete Due Diligence and Asset Purchase Agreement. For valuable
consideration, the receipt of which is hereby acknowledged, HighCom and
BlastGard shall have the right to complete their due diligence and to consummate
the Stock Purchase Agreement pursuant to the terms outlined herein, and the
parties agree to cooperate fully and in good faith to complete the transaction
as expeditiously as possible after the parties have confirmed their due
diligence investigations to their satisfaction.

 
14.
Counterparts. This Letter of Intent may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 
15.
Governing Law. This Letter of Intent shall be governed by the laws of the State
of New York, without regard to such state's principles of conflicts of laws.

 
 
4

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth our mutual understanding, please so
indicate by signing two copies of this letter in the spaces provided below and
returning one copy to us no later than 5:00 p.m. on January 25, 2011. This
letter will expire you have not returned to us an executed copy of this letter
by said time.



        BLASTGARD INTERNATIONAL, INC.                
 
   
 
   
 
   
Michael Gordon, Chief Executive Officer and Chief Financial Officer
   
 
   
 
  Agreed to and Accepted by:                     HIGHCOM SECURITY INC.          
         
By:  
            Yochi Cohen, Chief Executive Officer                     Principal
Stockholder:                              
Yochi Cohen
       

 
 
 
 
 
5